Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 26, 2019

                                      No. 04-19-00712-CV

                          IN THE INTEREST OF Z. M. A CHILD,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01197
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
         Appellant Mom’s brief was due to be filed with this court on November 25, 2019. See
TEX. R. APP. P. 38.6(a). On the due date, Mom filed a motion for a twenty-day extension of time
to file her brief.
        Appellant Mom’s motion is GRANTED. Her brief is due on December 16, 2019. Any
further motion for extension of time to file the brief is discouraged. See TEX. R. JUD. ADMIN. 6.2
(directing courts of appeals to dispose of parental rights termination suits “[w]ithin 180 days of
the date the notice of appeal is filed”).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court